DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  the last clause of the positioning step “…  at an angle or curved.;” has a period in front of the semi-colon.  This period appears to be unintentional.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "between the actuator and the gripper body" in in the second line.  There is insufficient antecedent basis for “the actuator” limitation in the claim.  For purposes of compact prosecution, the clause in second line will be interpreted as “between the actuator plate and the gripper body”.  The same issue occurs in claims 10 and 12 where applicant references “the actuator” wherein previously only “an actuator plate” had been recited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3-5, 7-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 7314065 B1 to Adelman (Adelman).

With regard to claim 1, Adelman discloses a gripper assembly for a pipeline plug (Adelman, title, abstract) comprising: 
an actuator plate (12, fig. 1, column 2, lines 3-5), the actuator plate including a wedge surface (15 and including grooves 44, fig. 1, column 2, lines 3-5); 
a bowl (14, fig. 1, column 2, lines 3-5), the bowl including a bowl expansion face (27, fig. 1, column 2, lines 7-11), the bowl expansion face having bowl stairsteps (26/56, fig. 6); and 
a gripper unit (46/46, fig. 6, column 2, lines 22-23), the gripper unit including a gripper body (the body of the rings described at column 2, lines 22-23), the gripper body positioned between the actuator plate and the bowl (as shown in figs. 4 and 6), the gripper body including an expansion face (48, fig. 6, column 2, lines 23-26), the expansion face having gripper stairsteps (shown in fig. 6), the gripper stairsteps corresponding to the bowl stairsteps (shown in fig. 6, the expansion face 48 interfaces with bowl stairstep face 56.  This interface is considered to ).

With regard to claim 3, Adelman discloses the gripper assembly of claim 1 as set forth above, and further discloses wherein the gripper unit further comprises a sliding wedge (the compression rings 46 that are received in annular groves 44 noted in fig. 4 and shown without the reference number in fig. 6 are capable of rotating in circumferential direction, making the angled face 48 a sliding wedge), the sliding wedge abutting a radially outer surface of the gripper body (the sliding wedge of the compression ring 46 abuts an outer surface of the bowl 14 as shown in fig. 6).

With regard to claim 4, Adelman discloses the gripper assembly of claim 3 as set forth above, and further discloses wherein the sliding wedge abuts the wedge surface  of the actuator plate (as described above, the sliding wedge is slidable in the groove 44 which is part of the wedge surface of the actuator plate 12).

With regard to claim 5, Adelman discloses the gripper assembly of claim 3 as set forth above, and further discloses wherein the sliding wedge is slidingly coupled to the actuator by a fastener (the shape and dimensions of the groove 44 in combination with the resiliency of the compression ring 46 is a type of fastening arrangement that is functionally equivalent to a friction fit fastener).

With regard to claim 7, Adelman discloses the gripper assembly for a pipeline plug (Adelman, title, abstract) comprising: 
an actuator plate (12, fig. 1, column 2, lines 3-5), the actuator plate including a wedge surface (15 and including grooves 44, fig. 1, column 2, lines 3-5); 
a bowl (14, fig. 1, column 2, lines 3-5), the bowl including a bowl expansion face (27, fig. 1, column 2, lines 7-11); and 
a gripper unit (46/46, fig. 6, column 2, lines 22-23), the gripper unit including a gripper body (the body of the rings described at column 2, lines 22-23) and a sliding wedge  (the compression rings 46 that are received in annular groves 44 noted in fig. 4 and shown without the reference number in fig. 6 are capable of rotating in circumferential direction, making the angled face 48 of each ring 46 a sliding wedge), the sliding wedge abutting a radially outer surface of the gripper body the gripper unit (the sliding wedge of the compression ring 46 abuts an outer surface of the bowl 14 as shown in fig. 6) positioned between the actuator plate and the bowl (as shown in figs. 4 and 6), the gripper body including an expansion face (48, fig. 6, column 2, lines 23-26) abutting the bowl expansion face (shown in fig. 6), the radially outer surface of the gripper body formed at an angle (as shown in fig. 6, the face is angled) or curved.

With regard to claim 8, Adelman discloses the gripper assembly of claim 7 as set forth above, and further discloses wherein the bowl expansion face further comprises bowl stairsteps (26/56, fig. 6), wherein the expansion face of the gripper unit further comprises gripper stairsteps corresponding to the bowl stairsteps (as shown in fig. 6).

With regard to claim 11, Adelman discloses the gripper assembly of claim 7 as set forth above, and further discloses wherein the sliding wedge abuts the wedge surface of the actuator plate (as described above, the sliding wedge is slidable in the groove 44 which is part of the wedge surface of the actuator plate 12).

With regard to claim 12, Adelman discloses the gripper assembly of claim 7 as set forth above, and further discloses wherein the sliding wedge is slidingly coupled to the actuator by a fastener (the shape and dimensions of the groove 44 in combination with the resiliency of the compression ring 46 is a type of fastening arrangement that is functionally equivalent to a friction fit fastener).

With regard to claim 13, Adelman discloses a method comprising: 
positioning a pipeline plug (10, fig. 1) in a pipeline (18, fig. 4), the pipeline plug including a gripper assembly, the gripper assembly including: 
an actuator plate (12, fig. 1, column 2, lines 3-5), the actuator plate including a wedge surface (15 and including grooves 44, fig. 1, column 2, lines 3-5); 
a bowl (14, fig. 1, column 2, lines 3-5), the bowl including a bowl expansion face (27, fig. 1, column 2, lines 7-11), the bowl expansion face having bowl stairsteps (26/56, fig. 6); and 
a gripper unit (46/46, fig. 6, column 2, lines 22-23), the gripper unit including a gripper body (the body of the rings described at column 2, lines 22-23), the gripper body positioned between the actuator plate and the bowl (shown in fig. 4), the gripper body including an expansion face (48, fig. 6, column 2, lines 23-26), the expansion face having gripper stairsteps (shown in fig. 6), the gripper stairsteps corresponding to the bowl stairsteps (as shown in fig. 6); 
longitudinally moving the actuator plate toward the bowl (column 2, lines 7-11); 
moving the gripper unit radially outward (column 2, lines 7-11); and 
engaging the gripper stairsteps to the bowl stairsteps (shown in fig. 6).

With regard to claim 14, Adelman discloses a method comprising: 
positioning a pipeline plug (10, fig. 1) in a pipeline (18, fig. 4), the pipeline plug including a gripper assembly, the gripper assembly including: 
an actuator plate (12, fig. 1, column 2, lines 3-5), the actuator plate including a wedge surface (15 and including grooves 44, fig. 1, column 2, lines 3-5); 
a bowl (14, fig. 1, column 2, lines 3-5), the bowl including a bowl expansion face (27, fig. 1, column 2, lines 7-11), the bowl expansion face having bowl stairsteps formed therein (26/56, fig. 6); and 
a gripper unit (46/46, fig. 6, column 2, lines 22-23), the gripper unit including a gripper body (the body of the rings described at column 2, lines 22-23) and a sliding wedge (the compression rings 46 that are received in annular groves 44 noted in fig. 4 and shown without the reference number in fig. 6 are capable of rotating in circumferential direction, making the angled face 48 of each ring 46 a sliding wedge), the sliding wedge abutting a radially outer surface of the gripper body the gripper unit positioned between the actuator plate and the bowl (the sliding wedge of the compression ring 46 abuts an outer surface of the bowl 14 as shown in fig. 6), the gripper body including an expansion face (48, fig. 6, column 2, lines 23-26) abutting the bowl expansion face (shown in fig. 6), the radially outer surface of the gripper body formed at an angle (as shown in fig. 6, the face is angled) or curved.; 
longitudinally moving the actuator plate toward the bowl (column 2, lines 7-11); 
moving the gripper unit radially outward (column 2, lines 7-11); 
engaging the sliding wedge to the pipeline (column 2, lines 7-11); 
moving the pipeline plug relative to the pipeline (column 2, lines 5-6); and 
sliding the sliding wedge relative to the gripper body (the shape and dimensions of the groove 44 in combination with the resiliency of the compression ring 46 is a type of fastening arrangement that is functionally equivalent to a friction fit fastener).

Allowable Subject Matter
Claims 2, 6, 9 and10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a gripper assembly comprising an actuator expansion spring positioned between the actuator and the gripper body (claims 2 and 10), a spring-loaded expansion face, the spring-loaded expansion face positioned in a slot formed in the bowl, the spring-loaded expansion face being biased outward beyond the bowl stairsteps (claims 6 and 9), .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 not made of record above disclose pipeline plugs having some of the claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753